Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 16 recites the limitation " " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims are rejected as being dependent to the rejected base claims.
Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Masuda et al. (U.S. Application Pub. No. 2016/0144620 A1) 
	Masuda et al. discloses the following claimed subject matter:
Re-claim 1, an ink set comprising a black pigment ink (a) having a static surface tension (al) of 20 mN/m to 40 mN/m and at least one pigment ink (b) selected from the group consisting of a magenta pigment ink and a yellow pigment ink, wherein a static surface tension of the pigment ink (b) is smaller than static surface tension (al) by 0.1 mN/m to 0.7 mN/m. (see ¶ [0219])

Re-claim 2, the ink set further comprising a cyan pigment ink with any static surface tension. (see also ¶ [0207], Table 15)

Re-claim  4, 8, wherein the ink set includes the black pigment ink (a), magenta and yellow pigment inks as the pigment ink (b), and the cyan pigment ink; the black pigment ink (a), the cyan pigment ink, and then the magenta and yellow pigment inks are ejected onto a recording medium by inkj et recording; a static surface tension of the magenta pigment ink is smaller than static surface tension (al) by 0.1 mN/m to 0.7 mN/m, a static surface tension of the yellow pigment ink is smaller than the static surface tension of the magenta pigment ink by 0.1 mN/m to 0.7 mN/m; and the cyan pigment ink can have any static surface tension. (see Yellow, Magenta Ink set 4, 7; Table 15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to Masuda et al. in view of Ikehata et al. (U.S. Patent 10,406,809)
Masuda et al. discloses elements of the instant claimed subject matter as noted above with the exception of the color pigment ink (b) is ejected onto a recording medium by inkjet recording after the black pigment ink (a) is ejected by inkjet recording and lands on the recording medium.
Ikehata et al. discloses the printer which controls the printhead to form black ink dot on the medium followed by the color ink dot (see claims 1, 7, 8) to correct color balance. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the printing technique as taught by Ikehata et al. in the printing process of Masuda et al. for the purpose of correcting color balance among inks having a different color developing capabilities. (col.2)

Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. in view of Kuki et al. (U.S. Application Pub. No. 2006/0192798 A1)
Masuda et al. discloses the instant claimed subject matter as noted above with the exception of wherein the ink set is used in an inkjet recording process in which a distance from a surface (x) on which an inkjet head has ink orifices thereof to a point (y) where a perpendicular to the surface (x) meets a recording medium is 2 mm or more.
Kuki et al. discloses the printer (1) providing with the vertical driving unit (31, the fabric thickness detecting mechanism (22) and the control unit (90), the height of the print surface of the fabric W (corresponding to the height of the idle roller 50) can be detected by the fabric thickness detecting mechanism and the height of the printing unit (30) can be controlled and adjusted at the prescribed distance (i.e. 2mm) according to the detected height of the print surface of the fabric W  so as to prevent the ill effects of ink mist during printing  (¶ [0101], [0107]-[0108]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the printhead height adjustable mechanism as taught by Kuki et al. in the printer of Masuda et al. for the purpose of preventing the ill effects of ink mist during printing.  

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853